                              Sn t|ie ?l9niteb ^tates( Idtsitnct Covtt
                              for     ^ottttiem Btsitrttt oi 4leorsta
                                       Pmns(tDt(k Btlitfi(ton

              KORONE ROBINSON,

                     Plaintiff,
                                                                    NO. 2:17-CV-99
                     V.



              CITY OF DARIEN, DARIEN POLICE
              DEPARTMENT, DONNIE HOWARD,
              RYAN ALEXANDER, and JOSEPH
              CRESWELL,

                     Defendants.


                                                   ORDER


                     Before the Court is Defendants the City of Darien, the Darien

              Police      Department,   Donnie    Howard,   Ryan    Alexander,   and   Joseph

              Creswell's Motion for Summary Judgment.          This Motion has been fully

              briefed and is ripe for review.          Factual disputes prevent the early

              termination of this case.          Defendants' Motion is DENIED with the

              exception of the Darien Police Department, which is DISMISSED from

              this action as a non-legal entity incapable of being sued.

                                                 BACKGROUND


                I.     Plaintiff's Employment with the Darien Police Department

                       and his Relationship with Stacey Miller

                     This    case   involves     the   employment    of   Plaintiff    Korone

              Robinson with the Darien Police Department and his relationship



A0 72A
(Rev. 8/82)
with     his       co-worker    and     fellow    Darien    Police      Department

investigator, Stacey Miller.             Plaintiff, an African American, was

hired    as    a    narcotics   investigator      by   his ''best    friend" Ryan

Alexander, his new direct supervisor, and Chief Donnie Howard of

the Darien Police Department.            Defendants' Statement of Undisputed

Material Facts, Dkt. No. 26-2 SISl 4, 8.^              Plaintiff began working

on a part-time basis, but after Howard negotiated with the City

Manager for the City of Darien for more funding necessary to bring

Robinson       on    full-time.       Plaintiff   joined   the      Darien    Police

Department as a full-time narcotics investigator in June 2014.

Id.       8, 12-13; Dkt. No. 32 at 3; Dkt. No. 27-2.                         Although

Plaintiff began         this    new    position   as best friends        with     his

supervisor, Alexander, over the following two years. Plaintiff's

relationship with Alexander and others at the police department

would change drastically.

        At some point during his employment with the Darien Police

Department, Plaintiff began a romantic relationship with his

white, married co-worker, Stacey Miller.                   Dkt. No. 26-2 S 16.

Miller was a criminal investigator in the investigation division

with Plaintiff.         Dkt. No. 27-13 H 2-3.           Exactly when Plaintiff




^Throughout this Order, the Court cites only those statements in Defendants'
Statement of Undisputed Material Facts that Plaintiff explicitly admits.
and Miller began their relationship and when the relationship

became public knowledge are in dispute.

     Defendants maintain that, based on a September 11, 2015 text

message from Plaintiff to Alexander asking for time off to go out

of town with an unspecified woman to celebrate an ''anniversary,"

Plaintiff and Miller had been in a relationship since possibly

September of 2014.    Dkt. No. 27-2 at 20.   Defendants also point to

a letter dated August 12, 2015, that Plaintiff wrote to himself

about his feelings for Miller and that Alexander found lying in

the office as evidence that the relationship had been ongoing prior

to that point.    Dkt. No. 27-2 at 21-24.

     Plaintiff disputes Defendants' interpretation of the text

message and the letter regarding the timeline of his relationship

with Miller.    Plaintiff testified that he did not remember sending

the text but acknowledged that it was sent from his phone.       Dkt.

No. 27-1 at 63-64.    He also maintained that it could not coincide

with his and Miller's relationship and thought that maybe it was

referring to his relationship with a previous woman named Amanda

Mosely and a possible trip they had planned that never ended up

happening.     Id. at 68-69.   But, he admitted that his anniversary

with Mosely was in October, not September as the text referred to.

Id. at 69.


     Plaintiff asserts that he first had a friendship with Miller

and that the two were working together as investigators in 2014.
See Dkt. No. 27-1 at 56-58, 196-97; Dkt. No. 33-4 5 3 (explaining

the reason why Plaintiff and Miller would conduct ^''controlled buys"

with each other as investigators).              He explains that Miller became

friends with Plaintiff and his girlfriend, Amanda Mosely, and would

even spend time with Mosely apart from Plaintiff.                      Dkt. No. 27-1

at 196-97.    Plaintiff asserts that he broke up with Mosely in April

of   2015.     Dkt.   No   27-1    at     65-66;    see   also    dkt.     no.   27-3

(corroborating Plaintiff's testimony that he got furniture from

Alexander to move out of his residence with Mosely).                       Then, by

August 2015, Plaintiff argues that he and Miller were spending the

majority of their off-duty time together and had engaged in some

intimate contact, which was the impetus of the letter he wrote

about   his   feelings     that    same    month.      Dkt.    No.      27-1   74-75.

Plaintiff testified that he and Miller entered into an exclusive

relationship    in    October     2015    but   alleges   in     his    Response   to

Defendants' Motion to Dismiss that the relationship did not become

public until around January 2016.               Id. at 57; Dkt. No. 34 at 7.

He also stated that they did not disclose their relationship to

Alexander until December 2015, but he testified that he did not

know when Howard was made aware of their relationship.                      Dkt. No.

27-1 at 120, 122.       Plaintiff supports this timeline with respect

to Alexander by pointing to both his own testimony and Alexander's

testimony that Alexander knew Plaintiff and Miller were dating

when they went to a country music concert together in December

                                          4
2015.    Id. at 120, 200-201; Dkt. No. 27-3 at 161.                    Plaintiff also

disputes Defendants' timeline based on the anniversary text by

arguing that he advocated for Howard to hire Officer Michael Melton

in    June    2015,    which      would   have    meant   that     Miller    would   be

transferred to patrol—something that he testified he would not

have done had he been in a relationship with Miller at the time.

Dkt. No. 27-1 at 199-201.            Melton also testified that at this time,

June 2015, he was not aware that Plaintiff and Miller were dating—

though he says he did not ask because it was none of his business—

and did not find out about the relationship for ''several months

later."       Dkt. No. 27-6 at 27-28.


        Defendants argue that Howard and Alexander were aware of the

relationship much earlier, prior to the spring of 2015, which was

part of their basis for giving an order to Plaintiff and Miller

not to ride in the same patrol vehicle together.                   Dkt. No. 27-4 at

309-10 (testifying that he [Howard] found out in 2015 and initially

thinking that they [Plaintiff and Miller] needed to be separated);

Dkt. No. 27-3 at 158-159 (testifying that he [Alexander] knew about

the relationship at the time of his grandfather's funeral in March

2015).       A document dated April 13, 2015, indicates that Alexander

had    told   Plaintiff     and    Miller   not   to   ride   in   the    same   vehicle

without prior "approval," and it documented a verbal counseling to

both    of    them    for   riding    together    on   April     10,     2015,   without

authorization from Alexander.               Dkt. No. 27-2 at 26.            Defendants
maintain that this verbal order about riding in the patrol vehicle

together       was    a     ban   on    riding     together     without      specific

authorization.         Dkt. No. 35 at 6-8.        Alexander testified that the


reason for the order was based on two things: (1) the need to

possibly   have       two    investigators        at   two    different   locations

simultaneously and (2) to separate officers who were romantically

involved for         various reasons such as one officer choosing the

safety of the other over the public in a dangerous situation.^

Dkt. No. 27-3 at 149.


     Plaintiff        testified    in    his     deposition    and   swore    in   his

affidavit that he understood the order to really be coming from

Howard or Archie Davis, the former City Manager of Darien, and

that Alexander was just asking them to give him notice, or a "heads

up", when they would be riding together.                 Dkt. No. 27-1 at 92-93;

Dkt. No. 33-4 1 2.           Furthermore, based on Plaintiff's version of

the dating timeline, he maintains that he and Miller were not

dating when this order was initially given.                     Dkt. No. 33-4 SI 2

(explaining that he was dating Mosely during this time and that

Alexander said nothing about a relationship with Miller during the

conversation about traveling in the same                     vehicle).    Plaintiff

stated in his affidavit that he and Miller would notify Alexander

of when they road together with texts and voicemails, but he also


2 But, Alexander testified that he only told Plaintiff and Miller the first
reason for the vehicle policy, not the reason based on their romantic
involvement.

                                           6
testified that he did not always follow the order.                              Id. SI 5; Dkt.

No.    27-1      at    94-96.        The   evidence        regarding       the     timing    of

Plaintiff s       relationship         with    Miller,      the    progression         of that

relationship,          and   the     knowledge       of    other    people       as    to   that

relationship is sharply disputed.

     II.    Disciplinary Actions Against Plaintiff

       Fast-forwarding          to    around     January,         2016,    when       Plaintiff

alleges that his relationship with Miller became public knowledge.

Plaintiff asserts that he began to experience a change in behavior

from his supervisors at the Darien Police Department.                                 See Dkt.

No. 27-1 at 54-55 (explaining that he did not know ^"that" Ryan

Alexander ^'anymore" in January 2016).                    Officer Robert Gault stated

in    his    affidavit       that     he   noticed        Plaintiff       and    Miller     were


^Misciplined more often" after their relationship became public.

Dkt. No. 33-18 at 1.                 Archie Davis testified in response to a

question about if there was ever a time that Howard stopped saying

that Plaintiff was doing a good job in his work that he would say

"right around January of [20]16."                Dkt. No. 27-5 at 146.                Plaintiff

stated      in   his    affidavit      that     on    January       6,    2016,       Alexander

terminated Plaintiff's involvement with a case that had previously

been Plaintiff s investigation and ordered Plaintiff to notify
Alexander before taking any action in any other investigation.

Dkt. No. 33-4 1 8.


     On January 16, 2016, Plaintiff took a trip to Atlanta with

Miller in his patrol vehicle.        Although the general policy in the

City of Darien's handbook says that City-owned vehicles may not

leave a twelve-mile radius around the City, the City Manager had

given Howard the authority to allow exceptions to this rule for

his employees.     Dkt. No. 27-4 at 156-57.       Howard would also give

permission for employees to drive their vehicles for errands or

vacations    if   they   received   permission   and   did   not   abuse   the

privilege.    Id. at 157-58.    Officer Nicholaus Roundtree described

using patrol vehicles for non-work related errands and some out of

town trips as a ^'perk" that was encouraged by Howard.              Dkt. No.

33-1 at 109-110.     Officer Gault, on the other hand, stated that he

only knew of Davis being allowed to take his patrol car out of

town when Davis was an officer so that he could get back quickly

if an emergency arose.         Dkt. No. 33-18      at 2.      Nevertheless,

Plaintiff testified that he told Howard while washing his patrol

vehicle that he was getting ready to ^^take off and go to Atlanta,"

and he stated that at this time, Howard and Alexander were aware

that neither he, nor Miller, had a private vehicle.            Dkt. No. 27-

1 at 97-98; Dkt. No. 33-4           6-10.   Plaintiff also stated in his

affidavit that he had previously notified Alexander and Howard

that he and Miller were going to a wedding for one of Miller's

                                      8
friends in Atlanta but indicated that he did not notify Alexander

that he and Miller would be riding together since they would be

off duty.      Dkt. No. 33-4 1 10.

       On February 3, 2016, Alexander met with Plaintiff and Miller

and issued them both written reprimands for insubordination as a

result of violating the previous order not to ride in the same

vehicle together and for taking the patrol car to Atlanta.                            Dkt.

No. 27-2 at 27; Dkt. No. 27-3 at 163.                  Alexander also suspended

Plaintiff     for   three   days.         Dkt.   No.   27-2     at   27.       This    was

Plaintiff's first and only written reprimand in his file.                             Dkt.

No. 27-4     at 250-251.      Plaintiff testified that                Davis,    who    was

present during this meeting, assured him that the reprimand and

suspension had more to do with riding in the same car with Miller

than taking the car to Atlanta.                Dkt. No. 27-1 at 98-99.           As for

Miller, Alexander attempted to demote her to patrol, but because

he did not have the authority to do so, Howard transferred Miller

to Lieutenant Anthony Brown's command.                 Dkt. No. 27-3 at 186-87;

Dkt. No. 33-19.


       In March 2016, Alexander told Plaintiff that he was suspended

for allegedly contacting Verizon Wireless and claiming that the

Darien Police Department had an officer abroad.                      Dkt. No. 27-1 at

108-09.      Plaintiff explained to Alexander that he had only been in

contact with the City Manager, not Verizon, about the City's phone

plan   and    the   ability to      pay    out   of    pocket    for   international

                                           9
coverage for Miller.         Id.   Plaintiff was looking in to this because

Miller was traveling in the United Kingdom, where a terrorist

attack had recently taken place, and Miller's phone had limited

access.       Id.    After Plaintiff's explanation, Alexander did not

suspend Plaintiff, but Plaintiff maintained in his deposition that

had   he    not been      able to show      the texts to the           City Manager,

Alexander still would have suspended him.                     Id. at 110.

       On May 3, 2016, Plaintiff was given a two-week suspension for

allegedly      participating       in   a   raid      with     the   Mclntosh    County

Sherriff's Office.         Dkt. No. 27-3 at 210; Dkt. No. 33-4 H 15.                  At

some point prior to this suspension, Alexander had given an order

to    both     Miller     and   Alexander        to     not    participate      in    any

investigations with the sheriff's office.                     Dkt. No. 27-3 at 214.

On    the    night   at   issue.   Miller,       with   permission     from     her   new

supervisor. Brown, assisted the sheriff's office in executing an

undercover narcotics operation.              Id. at 224-25.          Plaintiff, while

off-duty, was present at the staging area of the operation to

socialize with the officers that were there.                     Plaintiff testified


that he ^'wasn't working" and stayed behind talking with Doug Shire

while the others, including Miller, left to conduct the operation.

Dkt. No. 27-1 at 123-24.           Officers Gault and Melton testified that


Plaintiff had not participated in the operation.                       Dkt, No. 27-10

at 32 (stating that Plaintiff "showed up after everything was done

to the meeting location"); Dkt. No. 27-6 at 37.                         Nevertheless,


                                            10
believing that he had worked with the sheriff's office, Alexander

took Plaintiff's gun, badge, and keys and suspended him for two-

weeks.    Dkt. No. 27-3 at 210.    Alexander testified that Plaintiff

admitted to working with the sheriff's office, dkt. no. 27-3 at

223, but Plaintiff testified that he remained silent and did not

argue with Alexander about the basis for the suspension at the

meeting, dkt. no. 27-1 at 126.       After the meeting with Alexander

and Howard where he was suspended. Plaintiff accompanied Howard

for a drive at Howard's request.          Dkt. No. 33-4 f 15.     Howard

thought that Plaintiff appeared stressed and offered to set up a

meeting between Plaintiff and a counselor, and Plaintiff agreed.

Id.; Dkt. No. 27-3 at 311-12.        Howard also changed Alexander's

discipline to a two-week leave period with           pay, but Robinson

testified that he was not allowed to return to work until the two-

week period was over, despite being ^^cleared" by the counselor.

Dkt. No. 27-3 at 209; Dkt. No. 33-4 1 15; Dkt. No. 27-1 at 130-

131.


       When Plaintiff returned from his two-week suspension, Howard

notified him that he was being demoted to patrol.         Dkt. No. 27-1

at 131.     Defendants assert that the basis for this demotion was

Alexander    finally   telling   Howard   about   Plaintiff s   continued

insubordination, specifically in regard to Plaintiff continuing to

ride in the same vehicle with Miller.       Dkt. No. 27-12 SISI 6-7; Dkt.


No. 27-13 SI 2.   Around this same time, in April or May of 2016,

                                    11
Alexander left the Darien Police Department, but it is unclear

when exactly he did so.             Dkt. No. 27-5 at 140; Dkt. No. 27-4 at

221.    However, Alexander also testified that he had not presented

additional         information    to   Howard       about    Plaintiff      and    Miller


because he had already left the department, stating that ^^he had

no decision in that at all."               Dkt. No. 27-3 at 232.           In addition,

Davis testified that when he asked.Howard about why Plaintiff was

being    transferred       to    patrol,    Howard    responded       by   saying    ^^I'm

shutting down narcotics and I'm going to give it a break . . . put

Korone on patrol, if he does a good job, works hard for me, in

three or six months . . . we'll open it back up and he can start

running it again."          Dkt. No. 27-5 at 147-48.           Furthermore, Davis's

understanding was that Alexander had resigned prior to Plaintiff

being transferred, thus leaving Plaintiff in charge of narcotics

and Miller in charge of investigations.                      Dkt. No. 27-5 at 147.

Howard disputed Davis's recollection of Plaintiff and Miller being

in charge of their respective units in his own deposition.                           Dkt.

No.    27-4   at    236-37.      Howard     also    testified   that       he   disbanded


narcotics      because      Plaintiff      had     already    been    transferred      to

patrol,      and    once   Alexander    resigned, there         was   no    need for    a

narcotics division.           Dkt. No. 27-4 at 237.


       The    next     disciplinary        issue    that     Plaintiff      experienced

involves B&J's restaurant, a seafood restaurant in Darien.                          Terry

Dowling, the owner of B&J's, has an agreement with the Darien


                                            12
Police Department for off-duty officers to provide security at the

restaurant at night.    Dkt. No. 27-14 SI 3.    Dowling would coordinate

with Brown to schedule officers for shifts.         Id. SI 4.   Plaintiff

had worked security at B&J's before, but at one point, he was asked

not to work security anymore after falling asleep in his vehicle

on a shift after taking Benadryl for his shellfish allergy.            Dkt.

No. 27-1 at 136-37.    Later on. Brown asked Dowling to let Plaintiff

work again.   Id. at 137; Dkt. No. 27-14 SI 8.         On June 8, 2016,

Brown texted Plaintiff to inform him that he and Miller were not


allowed to work security anymore because there was a ''conflict"

between the couple and some of B&J's employees.           Dkt. No. 27-2 at

33; Dkt. No. 27-8 at 184.      Brown explained that the couple made

some of the employees "uncomfortable."         Dkt. No. 27-8 at 186.    In

his affidavit,   Dowling stated that he wanted Plaintiff off of

security the second time because he had fallen asleep again.           Dkt.

No. 27-14 SISI 9-12.   Brown, on the other hand, testified that the

decision was made because Dowling said he did not want to make his

employees uncomfortable and referenced the situation involving

Alexander, Plaintiff, and Miller.       Dkt. No. 27-8 at 186-87.     Both

Alexander and Howard's wives were employed at B&J's.          Dkt. No. 27-

1 at 138; Dkt. No. 27-8 at 186.

     On June 26, 2016, Plaintiff was dispatched to a call at B&J's.

Dkt. No. 26-2 f 103.   In response. Plaintiff stated over the radio,

"I'm not allowed inside that establishment."        Id.    Believing that

                                   13
he was not welcome inside the establishment based on not being

allowed to work there, he told the dispatcher that the complainant

would have to come outside.    Dkt. No. 27-1 at 142-143.   The next

day, June 27, 2016, while eating lunch at the Nautica            Joe's

restaurant, Howard was approached by the fire chief who commented

on Plaintiff's radio call and made a ''big deal" about the fact

that one of Howard's employees was banned from B&J's.      Dkt. No.

26-2 SI 109.   It is unclear whether Brown was with Howard at lunch

or joined later after the comment by the fire chief, and it is

unclear if Howard learned initially or later after speaking to

Brown that it was Plaintiff who made the radio comment.        But, at

some point on June 27, Howard, after speaking with Brown, decided

to terminate Plaintiff.    Dkt. No. 27-13 SISI 4-7.   Brown informed

Plaintiff that same day that he had 60 or 30 days to find a new

job.    Dkt. No. 27-1 at 147-48.   While the initial number given to

Plaintiff is in dispute, texts show that Brown told Plaintiff the

number was 30 a few days later.     Brown indicated that Howard said

the number was 30 after Plaintiff did not speak to Howard in the

hallway at work—revealing that the number had either been changed

to 30 from 60 or that the number had always been 30 and Howard

would not give any additional time.     Dkt. No. 27-2 at 36.

       On August 3, 2016, Plaintiff was terminated during a meeting

with Sergeant Creswell, his patrol supervisor, and he was given

six disciplinary forms that stated the grounds for his termination.

                                   14
Dkt. No. 33-11 at 1-6.          The stated grounds included: failing to

notify dispatch at the beginning and end of each shift during June

2016, failing to file two incident reports, failing to speak to

the Chief (Howard), and using his patrol vehicle for personal use,^

and the statement over the radio regarding B&J's.               Id.   After his

termination. Plaintiff asked Brown if it would be possible for the

termination to be revoked so he could tender a resignation instead.

Dkt. No. 26-2 SI 125.           After speaking with Howard, Brown told

Plaintiff that the decision was that Plaintiff could resign in

lieu of termination, but Plaintiff rejected this option.               Dkt. No.

27-8 at 317; Dkt. No. 27-1 at 187.

     III. Other Relevant Factual Information


       Plaintiff has also presented evidence of other facts relevant

to    his   employment   with   the   Darien   Police    Department    and   the

discipline he received from his supervisors.             First, although the

facts are in dispute about who owned it and who hung it, a Nazi

flag was placed in Alexander and Plaintiff s shared office after

Plaintiff found it in a confiscated vehicle.             Dkt. No. 33-20; Dkt.


No. 34 at 3; Dkt. No. 33-4 SI 16.        Howard testified that he thought

the flag     belonged    to   Robinson and that     he   told   Plaintiff and

Alexander to take the flag down.            Dkt. No. 27-4 at 265.        Howard




3 The use of his patrol vehicle in the disciplinary forms referred to a separate
incident of using his patrol vehicle to meet another officer and use his pick
up truck in July, not the trip to Atlanta with Miller the previous January.
Dkt. No. 33-11 at 6.


                                       15
also testified that he never saw the flag after leaving the old

police department office and moving to a new office.                   Id.   Gault

testified that the flag was hung on Alexander's desk and that it

was large enough to cover the front of the desk and be visible

from door.   Dkt. No. 27-10 at 57.          Gault testified that he believed

the flag belonged to Alexander, id. at 58, and Officer Gary Lee

Stevenson    Jr.    swore    that    the    flag   was   Alexander's     personal

property,    dkt.   no.     33-21.     Officers     Roundtree    and    Stevenson

testified and swore that they saw the flag hung up at the old

police department office as well as the new office.                Dkt. No. 33-

1 at 30; Dkt. No. 33-21.         Finally, Howard testified that when he

commented on the flag to Plaintiff and Alexander, Plaintiff stated

""they my people. Chief, I got to represent," dkt. no. 27-4 at 265,

but Plaintiff swore in his affidavit that he made that comment as


a joke to ^^feel less awkward" since he said Howard told them it

should not be displayed in a humorous tone, dkt. no. 33-4 2 16.

      Second, Howard made statements overheard by members of the

police department or said while at the police department involving

racial stereotypes and possible racial animus.                  Gault testified

that he heard Howard say to another person in the parking lot of

B&J's that when Howard learned that his daughter, a white female,

was dating a ^^black male" he ^Vomited.'"'               Dkt. No. 27-10 at 16.



^ In Howard's deposition, he agreed that he made this comment at the police
department. Dkt. No. 27-4 at 259.    But, regardless of where it was said, Howard
admitted to making the statement.

                                           16
Gault stated that the context of this comment was a conversation

about interracial dating.     Id.        Howard admitted to saying the

comment, but he asserted that he would have said it about any male

dating his daughter, regardless of race.         Dkt. No. 27-4 at 259-

60.   But, Howard admitted to saying the statement as follows:

      Q. What was actually said was when I found
      out she was dating a black boy, I became so
      physically ill I vomited.
      A. Okay.
      Q. And you don't deny saying it?
      A. I said it.


Id. at 261.   Additionally, Davis testified that he had heard about

this comment from Howard.    Dkt. No. 27-5 at 155.


      Howard also admitted to telling a story while in the police

department office about African Americans.          As described in a

question during his deposition, ^'the story was about [Howard] . . .

putting watermelon beside the road and that [Howard] would hide

and wait for the blacks to come get it and [Howard would] shoot

them with BE guns."    Dkt. No. 27-4 at 259.        When asked if that

story sounded familiar, Howard answered ^'[j]uvenile kid, yeah" and

subsequently affirmed that he told the story while at the police

department.   Id.

  IV.   Procedural History

      Plaintiff unsuccessfully appealed his termination with the

City Manager, Archie Davis.    Dkt. No. 27-5 at 112.       Thereafter,

Plaintiff filed a charge with the EEOC and received a right to sue



                                    17
letter on July 18, 2017.         Dkt. No. 1-2.          He filed this suit on

August 25, 2017.

                               LEGAL STAMDABD


      Summary, judgment is required where "the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."                    Fed. R. Civ. P.

56(a).   A fact is "material" if it "might affect the outcome of

the   suit   under    the   governing   law."      FindWhat      Inv^r   Grp.   v.

FindWhat.com,    658    F.3d   1282,    1307    (11th    Cir.    2011)   (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).                     A

dispute is "genuine" if the "evidence is such that a reasonable

jury could return a verdict for the nonmoving party."                    Id.    In

making this determination, the court is to view all of the evidence

in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party's favor.             See Johnson v. Booker

T. Washington Broad. Serv., Inc., 234 F.3d 501, 507 (11th Cir.

2000).

      The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.            See Celotex Corp.

V. Catrett, 477 U.S. 317, 323 (1986).              The movant must show the

court that there is an absence of evidence to support the nonmoving

party's case.        See id. at 325.         If the moving party discharges

this burden, the burden shifts to the nonmovant to go beyond the




                                        18
pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.         See Anderson, 477 U.S. at 257.

       The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant ^'may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was ^overlooked or ignored' by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence."     Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan,

J., dissenting)).        Second, the nonmovant ^'may come forward with

additional   evidence     sufficient   to   withstand    a   directed   verdict


motion at trial based on the alleged evidentiary deficiency."              Id.

at 1117.   Where the nonmovant attempts to carry this burden instead

with    nothing   more    "than    a   repetition   of       his   conclusional

allegations, summary judgment for the [movant is] not only proper

but required."    Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

                                  DISCUSSION


I.     Plain-tiff's Racial Discrimina-bion Claims Under Coun-b I, 42

       U.S.C. § 2000e e-b seq.; Count II, 42 U.S.C. §§ 1981 and

       1983; and Count III, 42 U.S.C. § 1983 and the Equal

       Protection Clause of the Fourteenth Amendment.


       Under Counts I, II, and III Plaintiff brings claims against

Defendants for racial discrimination under 42 U.S.C. § 2000e et


                                       19
seq., 42 U.S.C. §§ 1981 and 1983, and 42 U.S.C. § 1983 for violation

of    the   Equal   Protection       Clause       of   the     Fourteenth      Amendment.

 [D]iscrimination claims . . . brought under the Equal Protection

Clause, 42 U.S.C. § 1981, or Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e-2, are subject to the same standards of

proof and employ the same analytical framework."                      Bryant v. Jones,

575   F.3d   1281,       1296    (11th    Cir.    2009).        To   prove    intentional

discrimination in a disparate treatment claim under these three

causes of action, a plaintiff must show discriminatory intent

either through direct or circumstantial evidence.                             E.E.O.C. v.

Joe^s Stone Crab, Inc., 220 F.3d 1263, 1286 (11th Cir. 2000).

^^Direct    evidence     is     evidence   that    establishes the           existence   of

discriminatory intent behind the employment decision without any

inference or presumption."                 Id. (citations omitted).                Absent

direct evidence, a plaintiff may prove intentional discrimination

through the familiar McDonnell Douglas paradigm for circumstantial

evidence claims."         Id.     Here, the parties agree that Plaintiff has

no direct evidence of discrimination.                    Dkt. No. 26-1 at 28; Dkt.


No.   39,    Motions      Hearing    on    10-10-2018         (''Motions     Hearing")   at

2:06:04.       As    a    result.    Plaintiff         must    establish      intentional

discrimination through circumstantial evidence under the McDonnell

Douglas framework.

       Under that framework, the first step requires a plaintiff to

show a prima facie case of racial discrimination.                          "Presenting a


                                            20
prima facie case is not onerous as it requires only that the

plaintiff establish facts adequate to permit an inference of

discrimination."       Rioux v. City of Atlanta, 520 F.3d 1269, 1275

(11th Cir. 2008).           Under the traditional rule, 'Mt]o make out a

prima facie case of racial discrimination a plaintiff must show

(1) [he] belongs to a protected class; (2) [he] was qualified to

do the job; (3) [he] was subjected to adverse employment action;

and   (4)   [his]     employer      treated    similarly       situated        employees

outside [his] class more favorably."                  Crawford v. Carroll, 529

F.3d 961, 970 (11th Cir. 2008).          However, the Eleventh Circuit has

also recognized that 'Mt]he methods of presenting a prima facie

case are not fixed; they are flexible and depend to a large degree

upon the employment situation."               Wilson v. B/E Aerospace, Inc.,

376 F.3d 1079, 1087 (11th Cir. 2004).               Other methods recognized by

the Eleventh Circuit include where a plaintiff, can show ^^other

evidence of discrimination," despite the absence of a comparator.

Rioux,   520   F.3d    at    1277   (finding    a    prima     facie    case    where   a

plaintiff in ^'the absence of a similarly-situated employee . . .

has also come forward          with ^^other evidence of discrimination").

Furthermore,    the     Eleventh      Circuit       has   stated   that        absent   a

comparator, a plaintiff can still survive a motion for summary

judgment where he presents a ^^convincing mosaic of circumstantial

evidence    that      would     allow    a     jury       to    infer     intentional

discrimination by the decision maker." Smith v. Lockheed-Martin


                                         21
Corp., 644 F.3d 1321, 1328 (11th Cir. 2011); see also Washington

V. United Parcel Serv., Inc., 567 F. App'x 749, 752 (11th Cir.

2014).

       If a plaintiff can establish a prima facie case, a presumption

of discrimination in favor of the plaintiff is created and the

burden of production then shifts to the employer to articulate a

^^legitimate, nondiscriminatory reason for its actions."                  Wilson,

376 F.3d at 1087.        If the employer satisfies this burden, ^^then

the presumption of discrimination is rebutted, and the burden of

production shifts to the plaintiff to offer evidence that the

alleged    reason   of        the   employer    is   a   pretext    for   illegal

discrimination."        Id.


       Ultimately, "the         Eleventh    Circuit allows a       Plaintiff to

survive summary judgment ^if he presents circumstantial evidence

that     creates    a     triable      issue     regarding    the     employer's

discriminatory intent.'" Cook v. Glynn-Brunswick Hosp. Auth., No.

CV 213-152, 2015 WL 9690385, at *9 (S.D. Ga. Sept. 30, 2015)

(quoting Smith, 644 F.3d at 1328).               In other words, "so long as

the circumstantial evidence raises a reasonable inference that the

employer discriminated against the plaintiff, summary judgment is

improper."     Smith, 644 F.3d at 1328.              Here, whether under the

McDonnel   Douglas framework or other methods recognized by the

Eleventh    Circuit,      Plaintiff     has     established   that    a   genuine

disputes of material fact exists, thereby creating a triable issue,

                                           22
on the question of Defendants' discrimination in this case, which

makes summary judgment improper.

      A. Prima Facie Case


      Beginning with the prima facie case analysis, only one element

is at issue—that Defendant treated similarly situated employees

outside    of    Plaintiff's   protected        class    ('"comparators")   more

favorably.      The parties agree that Plaintiff belongs to a protected

class, that he        was qualified to do his job, and that he                 was

subjected to adverse employment actions.                Dkt. No. 26-1 at 28.

           i. Similarly Situated Comparator

      To determine if an employee is "similarly situated" so as to

be a proper comparator, "it is necessary to consider whether the

employees are involved in or accused of the same or similar conduct

and are disciplined in different ways." Jones v. Bessemer Carraway

Med. Ctr., 137 F.3d 1306, 1311 (11th Cir.) (quoting Holifield v.

Reno, 115 F.3d 1555, 1562 (11th Cir. 1997)), opinion superseded in

part on denial of reh'g, 151 F.3d 1321 (11th Cir. 1998).                    "The

most important factors in the disciplinary context are the nature

of   the   offenses    committed   and    the    nature    of   the   punishments

imposed."       Id.   "[T]he quantity and quality of the comparator's

misconduct [must] be nearly identical."                 McCann v. Tillman, 526

F.3d 1370, 1373 (11th Cir. 2008) (quoting Burke-Fowler v. Orange

County, Fla., 447 F.3d 1319, 1323 (11th Cir.2006)).                   We analyze

whether Plaintiff has presented a sufficient comparator for each

                                         23
adverse      action   separately.      See,     e.g.,   Wilson   v.    City    of

Chesapeake, 290 F. Supp. 3d 444, 457 (E.D. Va.) {''In addition to

identifying an adverse employment action, for each one identified,

a proper comparator under McDonnel Douglas must be similar in all

relevant respects."), aff^d, 738 F. App'x 169 (4th Cir. 2018)

(citations omitted).

      With respect to three of the four adverse actions. Plaintiff

pointed to Miller as a comparator.^             Defendants have not pointed

the Court to any case law showing that the other member of an

inter-racial     relationship     in   a    discrimination    suit    cannot   be

considered a comparator.         As a general matter. Miller is white, so

she is not a member of Plaintiff's protected class, and she was

employed by the Darien Police Department as an investigator like

Plaintiff.      Additionally, Miller was subjected to the same order

involving riding in the same patrol car with Plaintiff, which is

alleged to have to have led to the adverse actions Plaintiff

experienced in this case.

      Looking to the first adverse action-the February reprimand

and three day suspension for Plaintiff taking his patrol car on a

personal trip to Atlanta with Miller and for continuing to ride in

the   same    vehicle   in   violation     of   Alexander's   order—Plaintiff

argues that Miller was subject to the same order about riding in


5 Plaintiff raised this argument during the Motions Hearing on October 10, 2018.
Motions Hearing at 2:06:59. Defendants were given an opportunity to respond
through supplemental briefing.

                                       24
the same car but that her reprimand was removed from her file while

Plaintiff's reprimand was permanent.             However, the only evidence

in the record of Miller's reprimand being removed is an answer

from City Manager Archie Davis's deposition to the question ''can

you give an example of a discipline record that has been removed

from the personnel file that you're aware of?"               Dkt. No. 27-5 at

134.     Davis responded: "Like Officer Miller's was removed after

six months.     It's been taken out."          Id. at 135.       Based solely on

this testimony, the Court cannot conclude, without more, that the

reprimand that Davis is referring to is the February 2016 written

reprimand given to Plaintiff and Miller.               Therefore, Plaintiff

cannot show for this adverse action that Miller was treated more


favorably by having her written reprimand removed.

       Second, Plaintiff argues that Miller is a comparator for

Plaintiff's two-week suspension in May 2016 because Plaintiff did

not work with the Mclntosh County Sheriff's Office on a drug raid

but was punished         with suspension.       In comparison.          Miller   was

allowed to work with the Mclntosh County Sheriff's Office, did

participate in the raid, and was not punished with a suspension.

Defendant argues that Robinson and Miller were under different

chains    of   command    at   this   point,   so   they   are    not    similarly

situated.      However, in a small police department where everyone

answers to Howard as the chief of the department, the fact that

Plaintiff and Miller were under separate supervisors—Alexander and

                                        25
Brown—is     not    dispositive     here.       See    Dkt.     No.   27-4    at   312-13

(showing that at the time of Howard's deposition, the department

had   nine    officers).         First,   the    order     to   not    work    with   the

sheriff's office was given by Alexander to both Plaintiff and

Miller.      Only after Alexander attempted to demote Miller to patrol

was she transferred to Brown's chain of command.                       The fact that


Alexander continued to enforce this order against Plaintiff while

Miller, who was an investigator in the same police department run

by Howard and was given the same initial order, was allowed to

work with the sheriff's office is still different treatment for

two investigators who were in a public relationship, who worked in

the same office, and who were both subject to discipline from

Alexander previously.

      Furthermore, the parties dispute whether or not Plaintiff

actually worked with the sheriff's department on this particular

occasion     and to what Alexander's basis was for believing that

Plaintiff       did     participate       when        he   suspended          Plaintiff.

Investigators from the sheriff s office testified that Plaintiff

did   not    work   with   the    sheriff s department on             this    occasion;

rather, he only showed up after the raid was done to socialize at

the checkpoint with the other officers.                    When asked about this

testimony, Alexander said Plaintiff told Alexander that he had

participated.         But, Alexander also stated that he had not asked

any narcotics investigators from the sheriff's department about

                                          26
Plaintiff's alleged participation and that he ^Vas not concerned"

with finding out the exact details of who Plaintiff allegedly

worked with or what he allegedly did with the sheriff's office.

Dkt. No. 27-3 at 228.        Thus, reading these facts in the light most

favorable to Plaintiff, a reasonable jury could find Miller to be

a comparator for this adverse action and could infer intentional

discrimination from the fact that Plaintiff was given a two-week

suspension, even though he did not participate in the raid, while

Miller   was   not    suspended     after     she    did   participate   with   the

Mclntosh County Sheriff's Office.®

       Third, Plaintiff argues that he was demoted to patrol from

his position as a narcotics investigator while Miller was allowed

to retain her position as a criminal investigator.                   Defendants'

main   argument      is   that    Plaintiff    was    demoted   because   of    his

continued insubordination of riding in the car with Miller as well

as taking      his   work vehicle,      with    Miller, to Atlanta        without

permission.          Defendants    argue     that     Plaintiff's   disciplinary

history differed notably from Miller since Plaintiff, in addition



® Defendants characterize this two-week suspension as a two-week paid leave.
However, the two-week period is more appropriately referred to as a suspension,
and thus, an adverse employment action. Defendants' characterize the suspension
as two weeks of paid leave because Howard and Alexander testified that Howard
converted it from an outright suspension to paid-leave.      However, Plaintiff
points to evidence showing that this was not merely a two-week vacation of
sorts. Alexander took Plaintiff's gun, badge, and keys, and there is no evidence
showing that Plaintiff could return before the two weeks ended.         In fact.
Plaintiff stated in his affidavit that after meeting with the counselor Howard
referred him to, he was "cleared" to work but "could not return to work until
the end of two weeks."    Dkt. No. 33-4.

                                        27
to continuing to ride in the car with Miller, also took his work

vehicle out of town without permission.              Defendants also argue

that Miller was not demoted to patrol because her role as the

criminal investigator was more indispensable than Plaintiff's as

a narcotics investigator.

      As an initial matter, the content of the patrol car order

given in April of 2015 is in dispute."^           Plaintiff says that the


  Defendants argue that Plaintiff's understanding of the April 10, 2015 order
about the patrol car as explained in his affidavit should be disregarded as it
is inherently inconsistent with his prior testimony. The Eleventh Circuit has
held that a court ''may only disregard an affidavit that contradicts, without
explanation, previously given clear testimony." Lane v. Celotex Corp., 782
F.2d 1526, 1532 (11th Cir. 1986} (citations omitted) (emphasis in original).
This Circuit has also explained that this rule is "applied sparingly because of
the harsh effect it may have on a party's case." Allen v. Bd. of Pub. Educ. for
Bibb County, 495 F.3d 1306, 1316 (11th Cir.2007) (citations omitted). In this
case, Alexander documented the verbal counseling about the patrol car order
said that Plaintiff and Miller were instructed not to ride in the same vehicle
without "approval" or "authorization" from Alexander. Dkt. No. 27-2 at 26. In
light of this documentation. Plaintiff's affidavit is not inconsistent with his
deposition testimony.

 Defendants point to the following testimony in Plaintiff's deposition:

      Q: Did you decide it was unlawful not to ride in the car together?
      A: It's not a policy. So my question was - and I would never ask
      him because in my mind you know, my friend is going to take of it.
      My question was why. Why? Because I could ride around with Aaron
      Turner, who is not even in investigations, all day long. And nobody
      would utter a word. So why?

      Q: Okay. And so my question is you didn't ask why. You didn't get
      any clarification. Did you follow this order and never get in the
      car with her again after this?
      A: No, I didn't.
      Q: You didn't follow the order?
      A: Correct.
      Q: Because you thought it was not a lawful order?
      A: Correct.


Dkt. No. 27-1 at 95-96.    But earlier in the same deposition. Plaintiff also
stated in explaining his understanding of the order that Alexander told him to
just "let me know if y'all need to go somewhere together" and "[g]ive me a heads
up if y'all need to go somewhere" or if "[yjou're going to lunch, give me the
heads up." Id. at 93. In his affidavit. Plaintiff states that Alexander "only
requested that we provide him with prior notice when we needed to travel

                                        28
order was to only notify Alexander when he would ride in the same

car with Miller while Defendants say the order was an outright ban

on riding together.       This dispute matters because Plaintiff and

Miller's violations of this order are the basis for the written

reprimand and three-day suspension in February 2016, so whether

and to what extent they violated the order is important for knowing

whether they were insubordinate.            Next, the fact that Plaintiff

was given a written reprimand for taking his car to Atlanta does

not make his disciplinary record "notably" different from Miller's

when looking at the demotion, especially considering the facts

that Miller was in the car with him and that Plaintiff testified

that Davis told him that the reprimand was really more about

continuing    to   ride   in   the   car    with   Miller.   Alexander   also

testified that he reprimanded "them," referring to Plaintiff and

Miller, for taking the car to Atlanta, not just Plaintiff.                Dkt.

No. 27-3 at 164.      The standard for a similarly situated employee



together."    Dkt. No. 33-4.     This affidavit statement is not inherently
inconsistent with the deposition testimony because it mirrors Plaintiff s
statements on page 93 of the deposition, and it is possible to read Plaintiff s
deposition testimony highlighted by Defendants as indicating that Plaintiff
believed the order to only require notice to Alexander. In other words, the
deposition testimony highlighted by Defendants does not clearly contradict that
understanding; rather, it shows that he did not follow the order, whether it be
an order to not ride together period or to provide notice.          Plaintiffs
understanding of the order is bolstered by the written documentation of the
reprimand which describes the order as not being allowed to ride together
without approval or authorization.     While Defendants maintain that notice
through a call or text message could not possibly constitute approval or
authorization, they cite no evidence for that assertion. Because Plaintiffs
affidavit and deposition testimony are not inherently inconsistent, the Court
will consider both pieces of evidence, and based on that evidence, a genuine
dispute of material fact exists as to what the exact terms of the order were
that led to subsequent adverse actions for Plaintiff.

                                       29
is ^'nearly identical" not ^^identical," and this conduct is very

close to identical.


      Furthermore,      Howard's statement that he chose to transfer

Plaintiff over Miller because Miller was more indispensable does

not prevent Miller from being similarly situated.              Both Plaintiff

and Miller were investigators.         Based on at least one proffered

justification for the demotion, both were allegedly insubordinate

for riding in the same car together.           And, Miller had apparently

been considered for a transfer to patrol at least once before.

See Dkt. No. 27-3 at 179-80; Dkt. No. 33-6. Therefore, a reasonable

jury could find that Howard treated Miller better than Plaintiff

by   demoting     him   to   patrol   over   her   and   infer    intentional

discrimination based on that choice.

      Fourth, and finally, in regard to his termination. Plaintiff

argues that all other officers at the Darien Police Department

were permitted to resign rather than be terminated.                     However,

Plaintiff fails to point to a sufficient comparator for this

adverse action for a few reasons.          First, he cannot show any other

officer who had the combination of his disciplinary record and an

inappropriate statement made over the police radio. While disputes

exist as to his disciplinary record and the context and reason

behind   his not being allowed to work security at B&J's, even

viewing these facts in Plaintiff's favor. Plaintiff has not shown

a    sufficient    similarly     situated     employee    on     this     point.

                                      30
Additionally, even if Plaintiff could establish a comparator, he

could not show that the comparator was treated better by being

allowed to resign.      This is because Plaintiff was given either 60

or 30 days to find a new job, during which he could have resigned

voluntarily.    After he was terminated, he was given the option to

have the termination changed to resignation in lieu of termination,

but he admitted during his deposition that he declined that offer.®

Thus, at this stage, he is unable to show that another officer was

treated better by being allowed to resign over being terminated.

      Therefore, Plaintiff has met his burden for his prima facie

case by showing that a reasonable jury could find Miller to be a

comparator with respect to at least two of the adverse actions

that he suffered.®      But, even if he could not show a comparator



® Plaintiff states in his testimony that he wanted to voluntarily resign, which
is separate and different from resignation in lieu of termination. Dkt. No.
27-1 at 186.    However, he admits in the same testimony that he could have
voluntarily resigned during the 36 days in between being told to find a new job
and being terminated.     Id.   Furthermore, as stated above, he rejected an
opportunity to resign in lieu of termination, which meant that the result was
instead an official termination.   Id. at 187.   Brown testified that POST will
automatically investigate a termination, but it has discretion to investigate
a resignation in lieu of termination. Dkt. No. 27-8 at 318.
5 Plaintiff also argues that he has established a prima facie case by showing
that he "(1) he is a member of a protected class; (2) he was qualified for the
job; (3) he was demoted; and (4) following the demotion he was replaced by
someone outside his protected class." Dkt. No. 32 at 29. Plaintiff points to
the fact that Creswell was selected to be the new narcotics investigator under
Brown when Howard revived the narcotics investigations department.    However,
Plaintiff cannot show a prima facie case based on this formulation because,
despite other factual disputes about why narcotics was disbanded, the position
of narcotics investigator was not left open (rather the department was closed
with Alexander and Plaintiff gone), there is no evidence Howard sought
applications for the position, and when the position was brought back, it was
about a year and a half later. See Connelly v. Metro. Atlanta Rapid Transit
Auth., 764 F.3d 1358, 1364 (11th Cir. 2014) (finding no prima facie case where
an employer sought no applicants and left the position vacant for nearly a year
and a half).

                                      31
for these adverse actions, Plaintiff has demonstrated additional

grounds for establishing his prima facie case.

           ii. Other Evidence of Discrimination


      In addition to pointing to Miller as a similarly situated

comparator who was treated more favorably. Plaintiff also meets

his prima facie burden by coming ''forward with other evidence of

discrimination."        Rioux,    520 at 1276-77.         At the     very least,

reading the facts in the light most favorable to Plaintiff, genuine

disputes of material fact exist because a reasonable jury could

infer based on the circumstantial evidence presented by Plaintiff

that he was subjected to discrimination in the various adverse

employment actions he experienced.             Thus, summary judgment would

be inappropriate in this case, and a trier of fact should decide

Plaintiff's discrimination claims.


      First, going in order of adverse action again. Plaintiff has

shown other evidence of discrimination with respect to the verbal

counseling and reprimand for riding in the same patrol car with

Miller.     As mentioned above, whether the order was for them to

only notify Alexander before riding in the same car or whether it

was   an    outright     ban     on   riding     together     is     in   dispute.

Additionally, the timeline of when Plaintiff and Miller began

dating is in dispute.          Specifically, when Alexander and Howard

became aware of the relationship is in dispute.                   This dispute is

material    because    Defendants     maintain   Howard     and    Alexander   knew


                                        32
about the relationship prior to the April 2015 verbal counseling

regarding the patrol car order and that the romantic relationship

was a key basis for the order not to ride together. Alternatively,

Plaintiff argues that Howard and Alexander were not made aware of

the relationship until closer to January 2016.              A reasonable jury

could find that based on Plaintiff's version of the timeline and

the order, that he began to experience more discipline as a result

of his public relationship with Miller.              In other words, a jury

could   infer      that   the     reprimand    for   riding        together   was

discrimination aimed at their inter-racial relationship as part of

a   change    in   attitude     toward   Plaintiff    as   a   result    of   the

relationship becoming public.             This dispute becomes even more

important in light Plaintiff's testimony that Davis told him that

the reprimand had more to do with him riding in the same car with

Miller than the trip to Atlanta.              If their relationship became

public knowledge close the start of 2016 as Plaintiff argues, then

the reprimand could be inferred to be a discriminatory response to

the   newly public inter-racial           relationship,     rather than       just

violating a neutral vehicle policy.           This argument is bolstered by

Gault and Davis's testimonies about the change in discipline and

attitude     toward   Plaintiff    and   Miller   after    their    relationship

became public, possibly in January 2016.              Dkt. No. 33-18 at 1;

Dkt. No. 27-5 at 146.




                                         33
      Additionally, Plaintiff has shown that other officers were

allowed to ride in patrol cars with significant others and those

officers did not face similar reprimands.                Dkt. No. 27-4 at 247-

50.   Furthermore, a dispute of material fact exists as to whether

officers in the Darien Police Department were allowed to use their

patrol   vehicles      for   personal       use.   Officers       like       Nicholaus

Roundtree stated that using patrol vehicles for non-work-related

errands and some out of town trips was a ^^perk" that was encouraged

by Howard.       Dkt. No. 33-1 at 109-10.              Plaintiff also had this

understanding     of   his   work    vehicle.      But    Gault    stated      in   his

affidavit that the only time he heard of a work vehicle being used

during ^^off time" was when Davis was allowed to take his car to

Atlanta so he could get back quickly if an emergency arose.                         Dkt.

No. 33-18 at 2.     Moreover, Plaintiff was reprimanded and suspended

for taking his patrol vehicle to Atlanta with Miller, and his

ultimate   termination       was    also    partially    based     on    a    separate

personal use of the vehicle.               However, Plaintiff testified that

before he took his car to Atlanta with Miller, he mentioned the

trip to Howard while washing his car in front of Howard.                              A

reasonable jury could find based on Plaintiff's evidence that he

was singled out for the personal use of his vehicle.

      Second, as for the two-week suspension, material disputes of

fact exist over whether Plaintiff participated in the raid with

the   Mclntosh    County     Sheriff's       Office,    which     was   Alexander's

                                           34
alleged     basis     for    the      suspension.      As    mentioned      above,     what

Alexander's basis for believing that Plaintiff worked with the

Sheriff's department despite witnesses' testimony to the contrary

is unclear as he did not ask any of the witnesses and did not even

want to concern himself with the specifics of Plaintiff s alleged

involvement.         A reasonable jury could find that based on evidence

presented by Plaintiff that he did not participate in the raid and

that Alexander         did   not      have   actual    knowledge     of such    alleged

participation, thereby making the suspension further mistreatment

unfairly singling out Plaintiff.^®

      Third, looking to Plaintiff's demotion to patrol. Plaintiff

has pointed out the multiple conflicting justifications for his

demotion to patrol by Alexander and Howard that a reasonable jury

could infer to be evidence of discrimination.                         Alexander first

testified in his deposition                  when asked about Plaintiff being

transferred     to     patrol      after       his   two-week    suspension     that     it

happened ^'during my getting close to getting gone" (referring to

his resignation from the Darien Police Department) and that he

^Mid not" have any part in the transfer ^'at all."                         Dkt. No. 27-3

at 231-32.     He also said that although he knew of other instances

of Plaintiff and Miller riding together, he did not ^'present" those




  Plaintiff also makes arguments on this point based on the testimony of the
counselor   (named    Kidder)   who   Howard    referred   Plaintiff to.    However,   this
counselor's deposition testimony is not found in the record, and thus, the Court
cannot rely on it.

                                               35
documented instances, allegedly referring to presenting them to

Howard, because he had already left the Darien Police Department.

Id. at 165-66.          But in his affidavit, Alexander says that while

Plaintiff was on his two-week suspension, he ''told Chief Howard

how much trouble I had been having for almost a year with them

refusing to stop riding in the same vehicle" and that "the two

investigators were still riding in the same vehicle while on duty

even after Robinson was suspended for doing so."                   Dkt. No. 27-12

at 2.     In other words, Alexander says that he did in fact tell

Howard    about       other   instances    of   Plaintiff    and   Miller   riding

together, and Howard states in his affidavit that Alexander's

statements were the reason he demoted Plaintiff to patrol.

       As for Howard, Davis testified that Howard told him that the

reason    for    transferring       Plaintiff to    patrol    was that      he   was

"shutting down narcotics and I'm going to give it a break . . .

put Korone on patrol, if he does a good job, works hard for me, in

three to six months . . . we'11 open in back up and he can start

running it again."            Dkt. 27-5 at 148.       In his own deposition,

Howard stated that he disbanded the narcotics division because

Plaintiff       had    already      been   transferred   to    patrol,      leaving

Alexander as the only narcotics investigator.                  Dkt. No. 27-4 at

237.     As such, once Alexander resigned, there was no need for a

narcotics division.           Id.    But, this justification conflicts with

the reason given to Davis and calls into question the statement

                                           36
that ''he can start running it again," which seems to imply that

Plaintiff was in charge of narcotics and that Alexander left before

Plaintiff was demoted.          Both of these justifications conflict

with   Howard's   affidavit    which   states that after       hearing   about

Plaintiff and Miller's continued insubordination from Alexander,

he "concluded that there was no way to solve the issue but to

remove either Robinson or Miller from the investigation division."

Dkt. No. 27-13 at 2.       These various conflicting explanations and

the conflicting timing of when Alexander resigned create a genuine

dispute of material fact as to the reason for and timing of

Plaintiff's demotion to patrol because a reasonable jury could

conclude,    based    on    these    conflicting     justifications,      that

Plaintiff, as the head of narcotics, was unfairly demoted because

of his race or his interracial relationship with Miller or that

such justifications were pretext for discrimination, as discussed

in the relevant section below.


       Fourth, as to Plaintiff's termination, even though he did not

voluntarily resign and turned down an offer of resignation in lieu

of termination, he has presented other evidence of discrimination



  Further supporting the possibility that Plaintiff was at one point in charge
of narcotics, Davis testified that "at one point in time [Alexander] was in
charge of investigations for the City of Darien CID and narcotics and that now
[Alexander] wasn't and Investigator Korone was in charge of narcotics and Miller
in charge of CID." Dkt. NO. 27-5 at 147. He also explained that "[t]hat's why
he [Plaintiff] was in charge of narcotics and she [Miller] was in charge of
CID." Id. Making all reasonable inferences in Plaintiff's favor, the Court
infers that in the previous quote from Davis, based on context of deposition
questions, Davis was referring to Plaintiff and Miller.

                                       37
surrounding the decision to terminate him initially.                  Defendants'

principle reason given for terminating Plaintiff is the statement

he made over the police radio about B&J's restaurant.                    However,

underlying that reason is a material dispute of fact about why

Plaintiff, and Miller, were not allowed to work at B&J's.                  Brown

testified that the owner of B&J's, Terry Bowling, did not want

Plaintiff or Miller working security because "he didn't want his

workers feeling uncomfortable with all the stuff that was going

on."   Dkt. No. 27-8 at 186.        Considering this statement along with

the fact that both Howard and Miller's wives work at B&J's, while

making    all    reasonable       inferences       in   Plaintiff's    favor,    a

reasonable      jury    could    find    a    connection   between    Howard    and

Alexander and Plaintiff and Miller's not being allowed to work at

the restaurant.        See id. (testifying that Alexander's wife was not

speaking with Plaintiff at this time).                  Furthermore, all of the

evidence and disputed facts regarding the other adverse actions

discussed    above      factor    into       Plaintiff's   termination    because

Defendants argue that he was terminated because of his long history

of insubordination.        Thus, if a jury determines that Plaintiff was

discriminated against in previous adverse actions based on alleged

insubordination, they could also find that his termination was a

continuation of that discrimination.


       Finally, in addition to evidence related specifically to the

adverse actions that Plaintiff experienced. Plaintiff also points

                                             38
to other general evidence of discrimination.                For example, having

to work in an office with a Nazi flag.              See Hoeft v. Lewallen, No.

09-CV-121-WMC, 2010 WL 1687871, at *1 (W.D. Wis. Apr. 23, 2010)

(describing the racial and discriminatory meaning associated with

Nazi symbols).        A material dispute of fact exists as to who hung

the flag, when it was taken down, and what Plaintiff's views of

the flag were.        Plaintiff also points to statements made by Howard

about him becoming physically sick when he learned that his

daughter was dating an African American and the story that Howard

told in the office about placing watermelons by the road and

shooting African Americans with a BB gun when he was a kid. Lastly,

there is a dispute about why Plaintiff and Miller were prohibited

from working security at B&J's.               Since the police department

coordinated with Dowling in some capacity to staff security for

B&J's,    Plaintiff      not   being   allowed      to   work    security    at   the

restaurant could be the result of actions by the Defendants.                       A

dispute exists because Brown testified that Plaintiff was no longer

allowed to work at B&J's because there were ^'conflicts" of some

kind     and   that    he   and   Miller     made    some       of   the   employees

uncomfortable.         Dkt. No. 27-2 at 33.          Defendants, on'the other

hand, argued in their brief-pointing to a prior incident where

Plaintiff had fallen asleep on the job-that the "'uncomfortable"

statement was really about B&J's employees feeling uncomfortable



                                        39
for having to walk alone to their cars or work in the restaurant

without security when Plaintiff fell asleep.               Dkt. No. 35 at 13.

     At this summary judgment stage, reading all facts in the light

most favorable to Plaintiff and making all inferences in his favor,

the Court finds, based on the totality of ^'the other evidence of

discrimination"        discussed     above,    that   a   genuine      dispute    of

material fact exists         as to   whether    Plaintiff      was   discriminated

against in this case.           In other words, a reasonable jury could

infer    based    on   the   ^'mosaic   of    circumstantial     evidence"       that

Defendants intentionally discriminated against Plaintiff for his

interracial relationship with Miller.            For this reason, in addition

to the separate and sufficient grounds that Plaintiff has pointed

to Miller as a comparator, he has established his prima facie case

at this stage.

     B. Non-discrixainatory Reason

        Moving to the next step of the McDonnell Douglas framework,

because Plaintiff has established a prima facie case. Defendants

must provide a non-discriminatory basis for their adverse actions

against Plaintiff.           First, Defendants assert that the order to

Plaintiff and Miller to not ride in the same vehicle together,

which later led to the adverse action of the reprimands, was given

because of the potential need to have two investigators respond to

two different places at the same time and of the need to separate

officers    who   are   romantically     involved.        As   explained    above.

                                        40
Defendants maintain that they knew about Plaintiff and Miller's

relationship prior to the patrol car order.                  Defendants state that

officers who are romantically involved should not ride together

because they may put the safety of their significant other above

their duties to the public in a dangerous situation, among other

reasons.      Then, as for the reprimand based on violating the car-

riding order.        Defendants state that ''any insubordination, let

along flagrant, repeated, and unrepentant insubordination" would

motivate a reasonable employer to act.                 Dkt. No. 26-1 at 36.

      Second, as to the two-week suspension. Defendants argue that

Plaintiff     was    insubordinate      to       Alexander   by    working    with    the

sheriff's department against Alexander's specific order.                           Third,

while in dispute. Defendants have argued that Plaintiff was demoted

to patrol either for insubordination regarding riding in the car

together with Miller or because the narcotics department itself

was being shut down to give it "a break."                    Dkt. No. 27-5 at 149.

Finally, Defendants point to Plaintiff's call over the radio about

not   being    allowed       into    B&J's       combined    with    his     record    of

insubordination        and    failure       to     report    while    on     patrol    as

justification for Plaintiff being given 60 or 30 days to find a

new   job   and     ultimately      being    terminated.          Thus,    despite    the

existence of factual disputes, the Court finds at this stage that

Defendants     have    provided      non-discriminatory           reasons    for    their

actions against Plaintiff.

                                            41
     C. Pretext


     At this point in the framework, the burden shifts back to

Plaintiff to show that Defendants' proffered reasons are pretext

for discrimination. ''The inquiry into pretext requires [the Court]

to determine whether, in view of all the evidence, 'the plaintiff

has cast doubt on the         defendant's   proffered      nondiscriminatory

reasons sufficient to allow a reasonable factfinder to determine

that the defendant's proffered legitimate reasons were not what

actually motivated its conduct.'"           Webb v. Int'l Bus. Machines

Corp., 458 F. App'x 871, 876 (11th Cir. 2012) (quoting Silvera v.

Orange Cnty. Sch. Bd., 244 F.3d 1253, 1258 (11th Cir.2001)).            "To

show pretext, [an employee] must demonstrate 'such weaknesses,

implausibilities,       inconsistencies,               incoherencies,    or

contradictions in the employer's proffered legitimate reasons for

its action that a reasonable factfinder could find them unworthy

of credence.'"    Alvarez v. Royal Atl. Developers, Inc., 610 F.3d

1253, 1265 (11th Cir. 2010). "The evidence of pretext may include

. . . the same evidence offered initially to establish the prima

facie case."   Wilson, 376 F.3d 1079, 1088 (11th Cir. 2004).

     Here, Plaintiff has presented sufficient evidence to create

a genuine dispute of material fact such that a reasonable jury

could conclude that Defendants' proffered reasons for the adverse

actions suffered by Plaintiff were "not what actually motivated

[their]   conduct."   Webb,    458   F.   App'x   at    876.   Specifically,

                                     42
Plaintiff has pointed to various contradictions and disputes in

Defendants' proffered justifications such that a reasonable jury

could find those justifications unworthy of credence.                Because

much of the same evidence and many of the same factual disputes

that supported Plaintiff's prima facie case are also what allow

Plaintiff to meet his burden for pretext, the Court will briefly

summarize the facts relevant to pretext in this case.

     First, Plaintiff testified in his affidavit as to the order

about riding in the car with Miller and the March reprimand and

that the order was to notify Alexander when he was riding with

Miller   in    the    same    patrol    car,    contrary   to    Defendants'

characterization of the order as an outright ban on riding together

without express permission.          Reading the facts in the light most

favorable     to     Plaintiff,   a     jury    could   decide     that   the

insubordination       basis    for     the     reprimand   and     three-day

suspension(and       other    subsequent     adverse    actions)    was   not

justified, especially in light of Plaintiff's testimony that Davis

told him the reprimand was really about riding in the car together

as opposed to driving out of town without permission.              Plaintiff

also presented evidence that using patrol vehicles outside of work

hours for personal use was a ^^perk" of the job and that Howard was

aware that neither Plaintiff nor Miller had a separate personal

vehicle and that he was aware of their trip to Atlanta in the work

vehicle prior to them leaving.          Dkt. No. 33-1 at 109-110.         This

                                       43
evidence         calls   into    question     Defendants'      justification      for

reprimanding Plaintiff for taking his work vehicle out of town.

Furthermore, the timeline of Plaintiff's relationship with Miller,

and when Howard and Alexander became aware of it, is in dispute,

and based on Plaintiff's version of when the relationship began

and became public, a reasonable jury could find that Defendants

began treating Plaintiff and Miller differently as a result of

their relationship becoming public.                 See Gault Deposition, Dkt.

No. 33-18 at 1 (testifying that Plaintiff was disciplined more

often after his relationship with Miller became public).                    In other

words, when viewing the evidence in the light most favorable to

Plaintiff, a reasonable jury could decide that the reprimand was

given because of Plaintiff's interracial relationship with Miller

rather than insubordination.


      Second, Plaintiff pointed to evidence that a jury could find

would    weaken          Alexander's     justification        for    the    two-week

suspension, namely Plaintiff s alleged participation in a raid

with the sheriff's office.              Plaintiff pointed to testimony from

others      on    the    scene   of    the   raid   stating    that    he   did   not

participate, and Alexander, when questioned about his basis for

believing Plaintiff had participated, stated that he did not talk

to anyone besides Plaintiff about Plaintiff's alleged involvement

and   did    not     want   to   concern      himself   with   the    specifics    of

Plaintiff's alleged involvement.                  Finally, as explained above.

                                             44
Miller was allowed to participate in raids with the sheriff's

department while Plaintiff was suspended for allegedly doing so

even though both worked under Howard in the same, small police

department.     A reasonable jury could conclude based off of this

evidence that Alexander's justification for the suspension based

on Plaintiff's alleged participation in the raid with the sheriff's

office was pretext.

       Third, Plaintiff demonstrated that a dispute of material fact

exists as to the timing and reason for his demotion to patrol.

Defendants' proffered non-discriminatory reason on this point is

unclear because they argue on one hand that the demotion was

because   of    Plaintiff's   insubordination   (which   brings   up   the

disputes over the patrol car order and the dating timeline) while

arguing on the other that Howard was merely shutting the department

down to give it a break.      Plaintiff has pointed to inconsistencies

in Howard's statements about the justification for his demotion,

and he has highlighted inconsistencies in the timing of Alexander's

departure from the department in relation to when the department

was shut down.    Plaintiff has also pointed out that Miller, another

investigator in the police department, was not demoted to patrol

because she was more indispensable.       A reasonable jury could find

that    these   inconsistencies    and   disputes   weaken   Defendants'

justifications for demoting Plaintiff to patrol, and, therefore.




                                    45
also    find     that    the     justifications         were      mere    pretext       for

discrimination.


       Fourth, Plaintiff has pointed to evidence that calls into

question Defendants' justification for firing him—namely the call

over   the     radio    about    being   banned       from    B&J's.      When     he   was

terminated,      Creswell       gave   Robinson       six    discipline        forms    with

separate grounds for termination.                 These forms included the radio

call as well as failures to notify dispatch, failures to file

incident reports, failing to speak to Howard, and using his vehicle

for personal use.         The evidence in this case is unclear about the

exact timeline, but looking at the evidence in the light most

favorable to Plaintiff, Howard made the decision to fire Plaintiff

on June 27, 2016, after hearing about the radio call from the fire

chief at Nautica Joe's and being asked by Brown for permission to

terminate Plaintiff.           However, it is not clear that the additional

policy   violations       beyond       the    radio     call      were   known    to     the

Defendants      until     after    the       decision       was   made    to    terminate

Plaintiff.       While Brown testified that Creswell or someone else

had told him about Plaintiff's failing to report at some point,

Creswell, Plaintiff's direct supervisor, testified that he had not

previously       given    Plaintiff      any      verbal       warnings    or     written

reprimands for any of the six disciplinary actions and that he did

not pull the CAD reports containing these policy infractions like

the failing to report until June 27, 2016, when Brown asked him to

                                             46
look for policy infractions against Plaintiff.    Dkt. No. 27-9 at

157-60, 174-75; Dkt. No. 27-8 at 242-244.   Furthermore, when asked

about the 30 or 60-day notice by Plaintiff in a text message

conversation on June 28, 2016, Creswell responded that he did not

know why these things were happening to Plaintiff.    Dkt. No. 27-9

at 137-39.   These facts call into question Defendants' use of the

infractions on the CAD reports as a proffered justification for

terminating Plaintiff since they were not pulled until after the

decision to terminate had already been made.   Additionally, these

facts could lead a jury to conclude that these other reasons were

added to bolster the case for firing Plaintiff when the real reason

was related to his relationship with Miller.

     Moreover, Plaintiff presents other evidence that shows the

disciplinary infractions   he   was given   as the   basis for   his

termination may have been selectively enforced against him. Howard

testified that no review of failing to notify dispatch had been

conducted for any other officer, that Brown—who was requesting

that Plaintiff be terminated—had also failed to notify dispatch,

and that Plaintiff never received a written reprimand for failing

to notify dispatch before being terminated.      Additionally, the

personal use of his patrol vehicle as a justification for his

firing is undermined by other officers' testimonies of such use

being a perk or encouraged practice at the police department.



                                 47
       Furthermore, because the main justification for Plaintiff's

firing centers around his comment about B&J's on the radio, the

dispute over why both Plaintiff and Miller were not allowed to

work security at the restaurant and the statement that they would

make employees ''uncomfortable" could lead a reasonable jury to

conclude that the firing had something to do with Plaintiff's

interracial relationship with Miller.               This point is especially

true considering the possible issue of Howard and Alexander's

connection to B&J's as a result of their wives' employment and the

security      provided      by     the    police    department      through   the

department's relationship with Terry Dowling.

       Fifth, and finally. Plaintiff has presented other overarching

evidence of discriminatory animus in this case that a reasonable

jury could conclude is evidence of pretext.                   See Wilson v. B/E

Aerospace, Inc., 376 F.3d 1079, 1091 (11th Cir. 2004) ("Language

not     amounting      to        direct     evidence,      but     showing    some

[discriminatory] animus, may be significant evidence of pretext

once a plaintiff has set out the prima facie case.").                    Plaintiff

pointed to two different racially discriminatory statements made

by Howard, both of which Howard admitted to saying (though he

disputed the context of the statements).                  First, Gault testified

about Howard's statement that he vomited when he learned that his

daughter was dating a black male.              Although Howard testified that

he    would   have   been   sick    about    any   male   dating   his   daughter.

                                          48
regardless   of race,   Gault testified that the context of the

conversation where this comment was made ''specifically" was inter

racial dating between black males and white females.   Furthermore,

when asked "[w]hat was actually said was when I found out she was

dating a black boy, I became so physically ill I vomited . . . .

And you don't deny saying it?" Howard stated "okay" and "I said

it."   Dkt. No. 27-4 at 261.   Second, Howard admitted to telling a

story at the Darien Police Department about him in his youth

placing watermelons on the road, hiding, waiting for African

Americans to come try to pick them up, and then shooting them with

a. BB gun.

       While these statements were not made directly to Plaintiff or

in the context of one of the adverse actions Plaintiff experienced,

the Court cannot, at this stage, step into the role of a fact

finder and say that Howard's general attitude about race and

interracial relationships evinced by these statements had nothing

to do with the adverse actions against Plaintiff.       See Cooper-

Houston V. S. Ry. Co., 37 F.Sd 603, 605 (11th Cir. 1994)(holding

that the district court "exceeded its proper role" when it found

that the defendant supervisor, who used racial slurs, "did not

hold black people in equal respect" but nonetheless held that

"there was no evidence that the chief's general attitudes played

a part in the decision.").       Finally, the evidence shows that

someone hung a Nazi flag in the police department, and a genuine

                                  49
dispute of material fact exists as to Plaintiff s view of that

flag and how long it was allowed to stay hung in the office.                             A

reasonable jury could conclude in light of the other evidence in

this case, that the flag being hung and allowed to stay in the

office was evidence of pretext and Defendants' racial animus toward

Plaintiff.       See Hoeft, 2010 WL 1687871 at *1 fThe swastika is a

symbol historically associated with Nazism, Hitler and neo-nazis

organizations, as well as with oppression and genocide directed

toward racial, religious and ethnic minority groups . . . . in

western cultures the primary significance of the swastika is its

association with white supremacy.").

     Therefore, under the McDonnel Douglas framework. Plaintiff

has met his burden by showing sufficient evidence and disputed

facts that cast doubt on Defendants' proffered reasons such that

a reasonable jury could determine that those reasons were not

actually     what      motivated       the   adverse      actions      in    this     case.

Moreover,     Plaintiff         has     demonstrated         enough     circumstantial

evidence to create a genuine dispute of material fact and raise an

inference    of   discrimination         such     that   a   triable    issue    of    fact

regarding Defendants' discriminatory intent exists in this case.

See Cook v. Glynn-Brunswick Hosp. Auth., No. CV 213-152, 2015 WL

9690385,    at    *9    (S.D.    Ga.    Sept.     30,    2015)      (quoting    Smith    v.

Lockheed-Martin        Corp.,    644     F.3d     1321,      1328    (11th     Cir.2011))

("[T]he Eleventh Circuit allows a Plaintiff to survive summary

                                             50
judgment ^if he presents circumstantial evidence that creates a

triable issue regarding the employer's discriminatory intent.").

As a result, summary judgment is not appropriate in this case, and

a jury must make the ultimate determination.            For these reasons.

Defendants' Motion with respect to Plaintiff's claims of racial

discrimination under Counts I, II, and III of the Complaint is

DENIED.


II.   Intimate Association


      Under    Count   IV   of   the   Complaint,   Plaintiff    claims   that

Defendants violated his right to intimate association under the

First Amendment.       ''The right of intimate association . . . is the

freedom to choose to enter into and maintain certain intimate human

relationships, and it is protected from undue government intrusion

as a fundamental aspect of personal liberty." Gaines v. Wardynski,

871 F.3d 1203, 1212 (11th Cir. 2017) (citations omitted).                 This

right is grounded in the First Amendment.            See id. "To show that

a   public    employer   has     impermissibly   burdened   or   infringed   a

constitutional right, the employee must first demonstrate that the

asserted right is protected by the Constitution—which . . . the

right to freedom, of intimate association is—and that he or she

suffered adverse action for exercising the right."                 Gaines v.

Wardynski, 871 F.3d 1203, 1212-13 (11th Cir. 2017).              In a recent


12 Although Plaintiff asserts this right under the Fourteenth Amendment in the
Complaint, it is properly characterized as being a First Amendment right.
Gaines, 871 F.3d at 1212.

                                        51
unpublished opinion involving a retaliation claim for exercising

intimate association rights, the Eleventh Circuit has explained

the standard here as requiring the Plaintiff to show that the

^'associational activity was a substantial or motivating factor in

the    employer's    retaliatory     action,       and,   if   so,   whether    a

preponderance of evidence supports the conclusion that the adverse

action would not have occurred in the absence of the associational

activities."      Boudreaux v. McArtor, 681 F. App'x 800, 803 (11th

Cir. 2017).     The Court will use this characterization of the rule

as this case is essentially a retaliation claim for the exercise

of Plaintiff's associational rights with Miller.                Finally, if the

employee makes this initial showing, then, the Court applies the

Pickering balancing test from Pickering v. Board of Education, 391

U.S. 563 (1968), which, ''in the public employment context involves

the weighing of the employee's interest in the exercise of a

constitutional      right     against        the   employer's     interest     in

maintaining an efficient workplace."               See Shahar v. Bowers, 114

F.3d   1097, 1103, 1112 (11th        Cir.1997) (en        banc) (Tjoflat,      J.,

concurring)      (applying Pickering in            the    intimate-association

context).




13 Defendants argue that the appropriate case to analyze a right to intimate
association under is Parks v. City of Warner Robins^      43 F.3d 609, 615 (11th
Cir. 1995).   However, the Eleventh Circuit in Shahar made clear that Pickering
is the appropriate test in these circumstances. Id. at 1103 n.l4. This Circuit
specifically explained that Parks applied to cases involving legislative acts,
rather than ad hoc executive decisions.      Id.

                                        52
    Here, Plaintiff argues that Defendants interfered with his

right of intimate association with Miller ^^through the targeted

and arbitrary application of an ad hoc vehicle policy applicable

only to   Robinson     and   Miller,    unexplained shift transfers, an

attempt to transfer Miller to patrol, and the attempt to suspend

Robinson in    March   2016 when       he    acted   in   his   private capacity

regarding Miller's cellular service."                 Dkt.      No.   41 at 9-10.

Plaintiff asserts that these actions were an ^^attempt to damage

[Plaintiff's] relationship with Miller outside of work by putting

pressure on them within the workplace."               Id. at 10 (emphasis in

original).     Defendants argue that because Plaintiff and Miller

were two employees of the same law-enforcement agency, their

relationship     ^^invites   and   even       necessitates       some    level   of

employer-generated restriction on the relationship."                    Dkt. No. 35

at 24.


     At the summary judgment stage, the movant—Defendants in this

case—has the burden of showing the absence of any genuine dispute

of material fact such that the Court can rule on a claim as a

matter of law.    Looking to Plaintiff's intimate association claim.

Defendants have failed to meet, their burden.                   First, the Court

will assume that Plaintiff and Miller's relationship, despite its

extramarital context, is a protected intimate association.                       The

Eleventh Circuit has recognized a dating relationship as being an

intimate association, Wilson v. Taylor, 733 F.2d 1539, 1544 (11th

                                        53
Cir. 1984), abrogated on other grounds as recognized in Scala v.

City of Winter Park, 116 F.3d 1396, 1402 n.4 (11th Cir.1997) ("We

conclude that dating is a           type of association       which must be

protected by the first amendment's freedom of association."); see

also Moore v. Tolbert, 490 F. App'x 200, 203 (11th Cir. 2012), and

it has assumed for the sake of argument, without expressly deciding

the issue, that an extramarital affair is protected under the First

Amendment right to intimate association,^^ see Starling v. Bd. Of

Cty. Comm'rs, 602 F.3d 1257, 1261 (11th Cir. 2010).




  Defendants raise, for the first time in their supplemental brief, the defense
of qualified immunity.    The Court will not address the merits of this argument
for two reasons.    First, Defendants did not meet their burden.   "To establish
the defense of qualified immunity, the burden is first on the defendant to
establish that the allegedly unconstitutional conduct occurred while he was
acting within the scope of his discretionary authority. If, and only if, the
defendant does that will the burden shift to the plaintiff to establish that
the   defendant   violated clearly established law."    Estate of Cumminqs    v.
Davenport, 906 F.Sd 934, 940 (11th Cir. 2018) (citations omitted) (emphasis in
original).   Here, Defendants state in one sentence that "because the right to
adulterous intimate association is not clearly established. Defendants would be
entitled to qualified immunity regardless of what conduct they engaged in that
allegedly infringed on that right" and cite to the Supreme Court case of Pearson
V. Callahan, 555 U.S. 223, 231 (2009). Dkt. No. 42 at 12 (emphasis in original).
This one sentence, which also fails to indicate which Defendants are being
referred to, is insufficient to meet the Defendants' burden to establish that
qualified immunity applies as it does not even mention Defendants' discretionary
functions.   Thus, the burden does not shift to Plaintiff.
       Second, even if Defendants did meet their burden, they waited until a
post-Motions Hearing supplemental brief filed after Plaintiff had already filed
his supplemental brief. The Supreme Court has "repeatedly . . . stressed the
importance of resolving immunity questions at the earliest possible stage in
litigation." Hunter v. Bryant, 502 U.S. 224, 227 (1991). Waiting until the
final supplemental brief after a Motions Hearing and multiple other briefs for
summary judgment does not afford the Court or the Plaintiff the opportunity to
address the issue of qualified immunity in an early and timely manner. In that
same vein. Plaintiff is prejudiced in that he had no occasion to respond to
Defendants' qualified immunity argument.    Thus, for these reasons, the Court
will not address the merits of Defendants' qualified immunity argument at this
time. If any Defendant seeks to move for summary judgment based on qualified
immunity, such motion must be filed      within ten (10) days of this Order.
Plaintiff shall have ten (10) days to respond.


                                        54
       Second, a genuine disputes of material fact exists as to

whether    Plaintiff's       intimate     association        with     Miller      was    a

substantial or motivating factor in the adverse actions against

him.     It is undisputed that Plaintiff suffered multiple adverse

actions in this case, but material disputes of facts exist as to

whether    his    relationship       with      Miller    was    a    substantial        or

motivating factor in the adverse actions.                      At a minimum, his

relationship with Miller played some part in the enforcement of

the order about riding together in the patrol car, the reprimand

for doing so. Miller's transfer out of Alexander's control, and

Plaintiff s subsequent adverse actions for alleged insubordination

like his demotion to patrol.             Reading the facts in the light most

favorable to Plaintiff, such as what the exact language of the

order was regarding riding in the patrol car together and the

timeline of Plaintiff and Miller's relationship, a reasonable jury

could conclude       that that      Plaintiff's intimate            association        with

Miller    was    ^'substantial     or    motivating      factor" in        Defendants'

adverse actions against Plaintiff in this case.                      In other words,

a reasonable jury could conclude that Plaintiff's relationship

with Miller was a substantial or motivating factor for one or more

adverse    actions    that   he    experienced.         Thus,       the   Court   cannot

conclude as a matter of law that the adverse actions Plaintiff

experienced      would   not      have   occurred       in   the     absence      of    his

relationship with Miller.

                                          55
      Third,     under   the     final    Pickering      balancing      test   step,

material    disputes     of    fact   exist    as   to    Defendants'      asserted

government interest in this case.               Generally, the government,

particularly law enforcement, does indeed have an interest in

efficient operation of the workplace, especially when officers are

involved    romantically.          However,    Plaintiff      has    called     into

question Defendants' basis for the order about riding in the car

together by showing evidence of other officers being permitted to

ride with their significant others in their patrol vehicles. While

these    other   instances may not        be   enough     under   the     comparator

analysis in the McDonnell Douglas analysis in the section above,

they do cause a dispute as to the specific basis for order and

other actions taken by the Defendants against Plaintiff and Miller

under the Pickering analysis.            Because of the genuine disputes of

material    fact    in    this     case    about    Plaintiff       and     Miller's

relationship and the adverse actions Plaintiff experienced, the

Court cannot say as a matter of law that the Defendants' government

interest would outweigh Plaintiff's interest in exercising his

intimate association rights in this case.                 As a result, summary

judgment is inappropriate on this claim, and a jury should decide

it.     For these reasons. Defendants' Motion with respect to Count

IV of the Complaint is DENIED.




                                          56
Ill. Conspiracy

      In Counts V and VI, Plaintiff claims that Defendants Howard,

Alexander,      and   Creswell        conspired      to    violate   his    fundamental

rights in violation of 42 U.S.C. § 1985.                     Specifically, he claims

that they conspired to deprive him of his right to freedom of

intimate association by interfering with and attempting to hinder

his relationship with Miller and to deprive him of his right to

equal protection under the Fourteenth Amendment by engaging in

discriminatory employment practices because of his race and his

involvement in an interracial relationship.                    Defendants argue that

they are immune from Plaintiff s conspiracy claims under the

intracorporate conspiracy doctrine.

      ^'Under     the        intracorporate            conspiracy        doctrine,       a

corporation's employees, acting as agents of the corporation, are

deemed   incapable      of    conspiring           among    themselves     or    with   the

corporation." Dickerson v. Alachua Cty. Comm'n, 200 F.3d 761, 767

(11th    Cir.   2000).        ^^The    reasoning       behind    the     intracorporate

conspiracy doctrine is that it is not possible for a single legal

entity consisting of the corporation and its agents to conspire

with itself, just as it is not possible for an individual person

to conspire with himself."              Id.    Because only Howard, Alexander,

and   Creswell—all      members        of   the     Darien    Police     Department—are

mentioned    in   the    conspiracy         counts     in    Plaintiff's        Complaint,

Defendants argue that Plaintiff's claim must fail.

                                              57
        However, Defendants have failed to present the Court with

case law supporting the rule that at the summary judgment stage,

after    discovery.     Plaintiff       cannot      allege   new    members    of   a

conspiracy     unless   those     members      are    alleged      in   the   initial

complaint and in the specific conspiracy counts there within.                       In

their supplemental brief. Defendants point the court to three

cases, but each of these cases involve a motion to dismiss where

the   courts   were     looking    at    the       allegations     in   the   initial

complaint.     This case has proceeded past the motion to dismiss

stage, the parties have conducted discovery, and the Court is now

presented with Defendants' Motion for Summary Judgment.                       At this

stage in the proceedings, unlike the motion to dismiss stage,

parties can rely on, and the Court can consider, evidence beyond

the allegations.

        Plaintiff   initially     alleged      a    conspiracy     between    Howard,

Alexander, and Creswell, but now, based on information gathered

during the discovery process. Plaintiff argues that the owner of

B&J's, Terry Dowling, was also a member of this alleged conspiracy.

Plaintiff does not argue that Dowling is a party to the case, or

that he should be added, which would require an amended complaint.

Rather, Plaintiff argues that based on the evidence gathered about

B&J's such as Plaintiff and Miller not being allowed to work there

like other police officers, the statement that Plaintiff made

people uncomfortable, and that Howard and Alexander's wives work

                                         58
at   the     restaurant,     that      in   addition     to    the    named         Defendants,

Dowling was also part of this conspiracy.                          While Cowling is not

named in the Complaint, Plaintiff does allege in the Complaint

that   Plaintiff         was informed       by    Brown that        he    and       Miller    were

'^banned" from       B&J's    because       Plaintiff ''made         some      of    the   female


employees uncomfortable," that Howard and Alexander's wives worked

at the     restaurant, and          that     Plaintiff       had    previously provided

private      security      for   the    restaurant.           Dkt.       No.    1    5SI   72-73.

Furthermore,        these     alleged       facts      are    incorporated            into    the

conspiracy counts by reference.                   Finally, as explained in detail

above, genuine disputes of material fact exist as the reason for

Plaintiff and Miller not being allowed to work at B&J's, which is

related to the call over the radio that Plaintiff made that was


one of the alleged bases of his termination.                       In summary. Plaintiff

alleged      a    conspiracy     existed         in    the    Complaint,        named        three

defendants under that claim as members of the conspiracy, and then,

after discovery, alleges that the conspiracy included another non-

Defendant member, Dowling, based on disputed material facts in the

evidence.


       For       these    reasons,      the      Court       cannot      bar        Plaintiff's

conspiracy claims as a              matter of law            under the intracorporate

conspiracy        doctrine.      Defendants           only   challenged         these      claims

under the intracorporate conspiracy doctrine, and they have failed

to show that Plaintiff could not allege Dowling—an individual not

                                              59
employed by the Darien Police Department—as being a non-party

member of the conspiracy, which means the doctrine does not apply.

A jury could ultimately decide that no such conspiracy existed,

but at this stage. Defendants have failed to show that no genuine

dispute of material fact exists as to these claims.                Therefore,

Defendants' Motion with respect to Counts V and VI of Plaintiff's

Complaint is DENIED.

IV.   Claims Against Darien Police Department

      As   for   Plaintiff's    claims       against    the    Darien   Police

Department, both parties agreed at the hearing on Defendants'

Motion for Summary Judgment that the Darien Police Department is

a non-legal entity incapable of suing or being sued.              See Dean v.

Barber, 951 F.2d 1210, 1214 {11th Cir. 1992) CMP]olice departments

are not usually considered legal entities subject to suit.").

Therefore,    with   respect   to   claims    against    the   Darien   Police

Department, Defendants' Motion for Summary Judgment is GRANTED,

and the Darien Police Department is DISMISSED from this case.

                                CONCLUSION


        Defendants' Motion with respect to Defendants the City of

Darien, Howard, Alexander, and Creswell is DENIED.                Defendants'

Motion with respect to Defendant the Darien Police Department is

GRANTED and the Darien Police Department is DISMISSED from the

case.




                                     60
              so ORDERED, this 22nd day of January, 2019.




                                       HON.'^LISA GODBEU WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN   DISTRICT OF GEORGIA




A0 72A                                  61
(Rev. 8/82)
